DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2022 has been entered.
 Response to Amendment

The amendment filed on 13 October 2022 has been entered. Claim(s) 2-9 and 11-22 remain pending in this application. Claim(s) 1 and 10 have been cancelled. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 11 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hausmann (U.S. Patent No. 3,093,964), hereinafter Hausmann.

Regard Independent Claim 11, Hausmann discloses a booster rocket (Figure 5) comprising:
an annular casing, (Figure 1 – the casings, 20, and the bulkhead, 22, are the annular casing), defining an annular space therewithin (Figures 1 and 2 – the annular casing is shown to define an annular space), and having a central openings (Figure 3 – the annular casing is shown to have a central opening in which the inner unit, 12, is placed);
a solid rocket fuel in the annular space (the solid fuel in the casings, 20, is shown to be in the area defined by the bulkhead, 22 and the casings, 20, and therefore in the annular space – See annotated figure below for clarification); and
one or more nozzle pieces, (the outer nozzle casing, 54, the annular plug, 56, and the structure shown connecting the two are the nozzle pieces – See annotated figure below for clarification) mechanically coupled to the annular casing (Column 1, Line 65 – Column 2, Line 22 – the casings, 20 and the bulkheads, 22, are assembled/mechanically connected to the nozzle pieces to form the first stage booster rocket), defining one or more nozzles at an aft end of the annular casing (the nozzle pieces form an annular nozzle at the right/aft end of the annular casing);
wherein the one or more nozzle pieces includes multiple nozzle pieces (the outer nozzle casing, 54, the annular plug, 56, and the structure shown connecting the two are multiple nozzle pieces – See annotated figure below for clarification);
wherein the multiple nozzle pieces are circumferentially spaced around an aft end of the annular casing (Figure 5 -Column 2, Line 65-70 – the connecting structure, which is at least one of the multiple nozzle pieces is shown at both the top and bottom of Figure 5 and the flow must move from the annular chamber, 50, to the annular converging section, 52, therefore the structures shown are at least two different structures that are at two different circumferential locations and therefore circumferentially spaced to the right/aft of the right/aft end of the annular casing); and 
wherein the nozzle pieces extend aft of an aft surface of the annular casing (Figure 2 – the nozzle pieces extend to the right/aft of the right/aft surface of the bulkhead, 22, which is an aft surface of the annular casing).

    PNG
    media_image1.png
    694
    926
    media_image1.png
    Greyscale


Regarding Claim 21, Hausmann discloses the invention as claimed and discussed above. Hausmann further discloses the boost rocket is capable of being placed around and installed around a separate object (Figures 2-5 – column 2, Lines 18-22 – the boost rocket is placed around and installed around the inner stage, 12, which is a separate object as shown in Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4-8, 12, 14-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Fenton (U.S. Patent No. 4,745,861), hereinafter Fenton, in view of Czerwinski (U.S. Patent No. 3,167,016), hereinafter Czerwinski.

Regarding Independent Claim 2, Fenton discloses a booster rocket (Figure 2) comprising:
an annular casing, 20 and 21, defining an annular space (the space containing the solid propellant charge, 25, is an annular space that defined at a radially inner side by the annular casing, 20) therewithin, and having a central opening, (the tube, 20, of the annular casing has a central opening that accepts the nozzle, 12, of the missile);
a solid rocket fuel, 25, in the annular space (the solid fuel, 25, is in the annular space; and 
one or more nozzle pieces, 15, 16, 17, mechanically coupled to the annular casing (Column 2, Lines 44-49 – the nozzle pieces are mechanically coupled to the annular casing, 20, via threaded connections); 
wherein the one or more nozzle pieces includes an annular nozzle piece, 15, 16 and 17, that defines a space for a nozzle (the nozzles, 18, are located in the openings defined by a portion of the annular nozzle piece, 17); and
wherein the booster rocket is capable of being placed around and installed around a separate object (Column 2, Line 66- Column 3, Line 4 – the booster rocket shown is placed around and installed to the after end/nozzle of a missile, 12, which is a separate object).
Fenton does not disclose an annular nozzle; wherein the annular nozzle piece has an inwardly sloped section that directs flow inwardly as the flow approaches the annular nozzle; and
wherein the annular casing includes an inwardly-angled aft section aft of the annular nozzle.
However, Czerwinski teaches a missile (Title) with a booster, 21, that is placed around an a separate object (Column 2, Lines 45-48 – the booster, 21, is placed around the second stage) and a nozzle assembly (Figure 1) with an annular casing, 31, 39 and 43, and with one or more nozzle pieces, 23, 24 and 30, wherein the one or more nozzle pieces includes an annular nozzle piece, 24 and 30, that defines an annular nozzle (Figure 1 – the narrowest cross-section/throat is an annular nozzle that is defined by the annular nozzle piece – See annotated figure below for clarification), wherein the annular nozzle piece has an inwardly sloped section (the nozzle piece includes a section that slopes inward to the throat/annular nozzle – See annotated figure below for clarification) that directs flow inwardly as the flow approaches the annular nozzle (the inwardly sloped aft section of the outer part converges inward toward the throat/annular nozzle, therefore it directs the flow inward to the throat/annular nozzle as the flow approaches the throat/annular nozzle); and 
wherein the annular casing includes an inwardly-angled aft section aft of the annular nozzle (the annular casing, 31, has a section that is angled inward toward a longitudinal axis of the missile that is aft of the throat/annular nozzle – See annotated figure below for clarification).

    PNG
    media_image2.png
    703
    790
    media_image2.png
    Greyscale

Further, Fenton discloses the nozzles are used to impart spin to the missile (Column 2, Lines 19-24).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fenton by replacing the nozzles, 18, of Fenton with a single annular nozzle assembly, as taught by Czerwinski, because it has been held that a simple substitution of one known element (an annular arrangement of nozzles, 18, of Fenton), for another (a single annular nozzle assembly of Czerwinski), resulting in the annular nozzle piece having an inwardly sloped section that directs flow inwardly as the flow approaches the annular nozzle; and the annular casing including an inwardly-angled aft section aft of the annular nozzle to obtain predictable results providing a single annular nozzle to provide thrust while also providing spin stabilization (Czerwinski – Column 2, Lines 58-68) was an obvious extension of prior art teachings. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421; MPEP 2141 III B.
	
Regarding Claim 4, Fenton in view of Czerwinski disclose the invention as claimed and discussed above. Fenton further discloses the annular nozzle piece defines the nozzles of the booster in combination with an inner nozzle insert (Column 2, Lines 42-44 – the throat of the nozzles are fitted with nozzle inserts) that is attached to the annular casing (Column 2, Lines 42-44 – the inserts are in the throats of the nozzles, 18, and therefore attached to the casing, 20, via the threaded connection to the opening, 19, and the plate, 17).  Therefore the combination of Fenton and Czerwinski, as discussed above, will result in the annular nozzle that replaced the nozzles, 18, being defined by the annular nozzle piece and an insert placed at the throat and thus teach the limitations of Claim 4.

Regarding Claim 5, Fenton in view of Czerwinski disclose the invention as claimed and discussed above. Fenton further teaches the annular nozzle piece and the inner nozzle insert together constitute a throat insert set (Column 2, Lines 42-44 – the inner nozzle insert is fitted into the throat defined by the annular nozzle piece, therefore combined they are a throat insert set).

Regarding Claim 6, Fenton in view of Czerwinski disclose the invention as claimed and discussed above. Fenton in view of Czerwinski, as discussed so far, do not disclose the annular nozzle piece includes protrusions protruding inward from an inner edge at the aft end of the one or more annular nozzle pieces, the protrusions facilitating maintaining an annular gap of the annular nozzle.
However, Czerwinski teaches the annular nozzle piece, 30, includes protrusions, 33, protruding inward from an inner edge at the aft end of the one or more annular nozzle pieces (Figures 1 and 3 – the protrusions, 33, are located at the right/aft end of the nozzle pieces and protrude inward from the annular nozzle piece), the protrusions facilitating maintaining an annular gap of the annular nozzle (Column 2, Lines 58-72 – the protrusions, 33, are provided such that the annular nozzle piece, 30, and the annular casing, 31, and the protrusions, 33, form a rigid structure, i.e. the protrusions maintain the spacing of the rings, 30 and 31, to form an annular gap of the annular nozzle).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fenton in view of Czerwinski to have the annular nozzle piece include protrusions protruding inward from an inner edge at the aft end of the one or more annular nozzle pieces, such that, the protrusions facilitate maintaining an annular gap of the annular nozzle, as taught by Czerwinski, in order to form a rigid unit for the nozzle (Czerwinski – Column 2, Lines 69-72) and allow for deflection the exhaust gases to minimize the effects of malalignment (Czerwinski – Column 2, Lines 63-68).

Regarding Claim 7, Fenton in view of Czerwinski disclose the invention as claimed and discussed above. Fenton further discloses the annular nozzle piece is made of a metallic material (Column 2, Lines 33-34 – the outer tube, 15, of the annular nozzle piece is made of aluminum, which is a metallic material).

Regarding Claim 8, Fenton in view of Czerwinski disclose the invention as claimed and discussed above. Fenton further discloses the annular nozzle piece is made of a non-metallic material (Column 2, Lines 34-35 – the overwrap of the annular nozzle piece is made of Kevlar fiber, which is a non-metallic material).

Regarding Claim 12, Fenton in view of Czerwinski disclose the invention as claimed and discussed above. Fenton further discloses an igniter, 26, coupled to an outer surface of the annular casing (the igniter, 26, is shown to be coupled to the outer surface of the annular casing, 20), with the igniter operatively coupled to the solid rocket fuel, to facilitate initiation of the combustion of the solid rocket fuel (Column 2, Line 63 – Column 3, Line7 – the igniter is used to ignite the solid fuel and therefore operatively coupled).

Regarding Claim 14, Fenton in view of Czerwinski disclose the invention as claimed and discussed above. Fenton further discloses the annular casing includes multiple casing parts (the annular casing, 20 and 21, is made of multiple casing parts, 20 and 21).

Regarding Claim 15, Fenton in view of Czerwinski disclose the invention as claimed and discussed above. Fenton further discloses the multiple casing parts include an inner casing part, 20, and an outer casing part (the casing part, 21, is outside the inner casing part, 20, and therefore is an outer casing part.

Regarding Claim 16, Fenton in view of Czerwinski disclose the invention as claimed and discussed above. Fenton further discloses the booster rocket in combination with the separate object (Figure 1 – the figure shows the booster rocket in combination with the separate object, 12) to which the rocket booster is mechanically coupled (Column 2, Line 63 – Column 3, Lines 4 - the booster rocket is mechanically attached to the separate object, 12, by the lugs, 23, and the fasteners to the missile which contains the separate object).

Regarding Claim 17, Fenton in view of Czerwinski disclose the invention as claimed and discussed above. Fenton further discloses the separate object, 12, is an aft part of a flight vehicle (the separate object, 12, is a nozzle of the missile/flight vehicle which is part of the propulsion system/device at the aft end of the missile).

Regarding Claim 18, Fenton in view of Czerwinski disclose the invention as claimed and discussed above. Fenton further discloses the separate object is part of a propulsion device at an aft end of the flight vehicle (the separate object, 12, is a nozzle of the missile/flight vehicle which is part of the propulsion system/device at the aft end of the missile).

Regarding Claim 19, Fenton in view of Czerwinski disclose the invention as claimed and discussed above. Fenton further discloses the flight vehicle is a missile (Column 2, Lines 19-30 – the flight vehicle, 10, is a missile).

Regarding Claim 22, Fenton in view of Czerwinski disclose the invention as claimed and discussed above. Fenton further discloses the booster rocket in combination with the separate object (Figure 1);
wherein the separate object, 12, is part of a propulsion device at an aft end of the flight vehicle (the separate object, 12, is a nozzle of the missile/flight vehicle which is part of the propulsion system/device at the aft end of the missile); and
wherein an inner surface of the annular casing is in contact with the outer surface of the separate object (the inner surface of the annular casing, 20, is in contact with the outer surface of the nozzle, 12), but not fixedly attached to the outer surface of the separate object (Column 2, Line 63 – Column 3, Line 4 – the booster is releasably attach to the missile body and not fixedly attached to the outer surface of the separate object, 12).

Regarding Independent Claim 20, Fenton discloses a missile (Figure 1) comprising:
a fuselage, 10;
a main propulsion system, 11 and 12, that includes a nozzle, 12, protruding aftward from the fuselage (the nozzle, 12, extends to the right/aftward from the fuselage, 10); and
a booster rocket, 14, around the nozzle (the booster rocket, 14, is around the nozzle, 12), the booster rocket including:
an annular casing (Figure 2, Element 20) defining an annular space (the space containing the solid propellant charge, 25, is an annular space that has a radially inner wall defined by the annular casing, 20) therewithin, and having a central opening (Figure 1 – the opening within the annular casing, 20, is the central opening) through which the nozzle protrude (the nozzle, 12, protrudes through the central opening);
a solid rocket fuel, 25, in the annular space (the solid fuel, 25, is in the annular space; and 
one or more nozzle pieces, 15, 16 and 17, mechanically coupled to the annular casing (Column 2, Lines 44-49 – the nozzle pieces are mechanically coupled to the annular casing, 20, via threaded connections) defining one or more nozzles, 18 and 18’, at the aft end of the annular casing (Figure 2 – the nozzles, 18 and 18’, are located at the right/aft end of the annular casing, 20); 
wherein the one or more nozzle pieces includes an annular nozzle piece, 15, 16 and 17, that defines a space for an annular arrangement of nozzles (the nozzles, 18, are located in the openings defined by the annular nozzle piece, 15, 16 and 17); and
wherein the booster rocket is capable of being placed around and installed around a separate object (Column 2, Line 66- Column 3, Line 4 – the booster rocket shown is placed around and installed to the after end/nozzle of a missile, 12, which is a separate object).
Fenton does not disclose an annular nozzle; wherein the annular nozzle piece has an inwardly sloped section that directs flow inwardly as the flow approaches the annular nozzle; and
wherein the annular casing includes an inwardly-angled aft section aft of the annular nozzle.
However, Czerwinski teaches a missile (Title) with a booster, 21, that is placed around an a separate object (Column 2, Lines 45-48 – the booster, 21, is placed around the second stage) and a nozzle assembly (Figure 1) with an annular casing, 31, 39 and 43, and with one or more nozzle pieces, 23, 24 and 30, wherein the one or more nozzle pieces includes an annular nozzle piece, 24 and 30, that defines an annular nozzle (Figure 1 – the narrowest cross-section/throat is an annular nozzle that is defined by the annular nozzle piece – See annotated figure below for clarification), wherein the annular nozzle piece has an inwardly sloped section (the nozzle piece includes a section that slopes inward to the throat/annular nozzle – See annotated figure below for clarification) that directs flow inwardly as the flow approaches the annular nozzle (the inwardly sloped aft section of the outer part converges inward toward the throat/annular nozzle, therefore it directs the flow inward to the throat/annular nozzle as the flow approaches the throat/annular nozzle); and 
wherein the annular casing includes an inwardly-angled aft section aft of the annular nozzle (the annular casing, 31, has a section that is angled inward toward a longitudinal axis of the missile that is aft of the throat/annular nozzle – See annotated figure below for clarification).

    PNG
    media_image2.png
    703
    790
    media_image2.png
    Greyscale

Further, Fenton discloses the nozzles are used to impart spin to the missile (Column 2, Lines 19-24).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fenton by replacing the nozzles, 18, of Fenton with a single annular nozzle assembly, as taught by Czerwinski, because it has been held that a simple substitution of one known element (an annular arrangement of nozzles, 18, of Fenton), for another (a single annular nozzle assembly of Czerwinski), resulting in the annular nozzle piece having an inwardly sloped section that directs flow inwardly as the flow approaches the annular nozzle; and the annular casing including an inwardly-angled aft section aft of the annular nozzle to obtain predictable results providing a single annular nozzle to provide thrust while also providing spin stabilization (Czerwinski – Column 2, Lines 58-68) was an obvious extension of prior art teachings. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421; MPEP 2141 III B.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fenton in view of Czerwinski as applied to claim 2 above, and further in view of Fowler (U.S. Pre-grant Publication 2015/0204274), hereinafter Fowler.

Regarding Claim 9, Fenton in view of Czerwinski disclose the invention as claimed and discussed above. Fenton in view of Czerwinski do not disclose the annular nozzle piece is made of a phenolic material.
However, Fowler teaches a rocket motor nozzle (Title) that is made of a phenolic material (Paragraph 0026 – the nozzle is made of a phenolic resin, which is a non-metallic material).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fenton in view of Czerwinski by making the annular nozzle piece made of a phenolic material, as taught by Fowler, in order to provide a nozzle piece that is made of a low cost material that does not burn and forms a char which then insulates the remaining portions of the nozzle (Fowler – Paragraph 0026).

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fenton in view of Czerwinski as applied to claim 12 above, and further in view of Lee (U.S. Patent No. 10,400,711), hereinafter Lee.

Regarding Claim 13, Fenton in view of Czerwinski disclose the invention as claimed and discussed above. Fenton in view of Czerwinski do not disclose an ignition booster on an inner wall of the annular casing, with the ignition booster operatively coupled to the igniter and the solid rocket fuel, to facilitate initiation of combustion of the solid rocket fuel.
However, Lee teaches an igniter assembly for a rocket engine (Column 1, Lines 16-17) coupled to an annular casing, 100, 300 and 310, where the ignition assembly includes an ignition booster (Column 2, Lines 21-24 and Column 4, Lines 38-43 – the igniter includes an ignition powder, 211b, which is a booster charge) on an inner wall of the annular casing (Figures 2 and 3 – the booster, 211b, is located on the inner wall of the stopper, 310, which is part of the annular casing), with the ignition booster operatively coupled to the igniter and the solid rocket fuel, to facilitate initiation of combustion of the solid rocket fuel (Column 2, Lines 21-24 and Column 4, Lines 38-43 – the ignition booster is provided to prevent ignition delay in the igniter and thus the motor, therefore the ignition booster is operatively coupled to the igniter and the solid rocket fuel to facilitate combustion of the solid rocket fuel).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fenton in view of Czerwinski by making the annular casing include a stopper portion with the booster charge on stopper portion of the annular casing, as taught by Lee, thereby making ignition booster on an inner wall of the annular casing, with the ignition booster operatively coupled to the igniter and the solid rocket fuel, to facilitate initiation of combustion of the solid rocket fuel in order to prevent ignition delay (Lee – Column 2, Lines 21-24).

Claim(s) 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over a second interpretation Fenton in view of Czerwinski.

Regarding Independent Claim 2, Fenton discloses a booster rocket (Figure 2) comprising:
an annular casing, 20, defining an annular space (the space containing the solid propellant charge, 25, is an annular space that has a radially inner wall defined by the annular casing, 20) therewithin, and having a central opening, 19;
a solid rocket fuel, 25, in the annular space (the solid fuel, 25, is in the annular space; and 
one or more nozzle pieces, 15, 16 and 17, mechanically coupled to the annular casing (Column 2, Lines 44-49 – the nozzle pieces are mechanically coupled to the annular casing, 20, via threaded connections); 
wherein the one or more nozzle pieces includes an annular nozzle piece, 15, 16 and 17, that defines a space for an annular arrangement of nozzles (the nozzles, 18, are located in the openings defined by the annular nozzle piece, 15, 16 and 17); and
wherein the booster rocket is capable of being placed around and installed around a separate object (Column 2, Line 66- Column 3, Line 4 – the booster rocket shown is placed around and installed to the after end/nozzle of a missile, 12, which is a separate object).
Fenton does not disclose an annular nozzle; wherein the annular nozzle piece has an inwardly sloped section that directs flow inwardly as the flow approaches the annular nozzle; and
wherein the annular casing includes an inwardly-angled aft section aft of the annular nozzle.
However, Czerwinski teaches a missile (Title) with a booster, 21, that is placed around an a separate object (Column 2, Lines 45-48 – the booster, 21, is placed around the second stage) and a nozzle assembly (Figure 1) with an annular casing, 31, 39 and 43, and with one or more nozzle pieces, 23, 24 and 30, wherein the one or more nozzle pieces includes an annular nozzle piece, 24 and 30, that defines an annular nozzle (Figure 1 – the narrowest cross-section/throat is an annular nozzle that is defined by the annular nozzle piece – See annotated figure below for clarification), wherein the annular nozzle piece has an inwardly sloped section (the nozzle piece includes a section that slopes inward to the throat/annular nozzle – See annotated figure below for clarification) that directs flow inwardly as the flow approaches the annular nozzle (the inwardly sloped aft section of the outer part converges inward toward the throat/annular nozzle, therefore it directs the flow inward to the throat/annular nozzle as the flow approaches the throat/annular nozzle); and 
wherein the annular casing includes an inwardly-angled aft section aft of the annular nozzle (the annular casing, 31, has a section that is angled inward toward a longitudinal axis of the missile that is aft of the throat/annular nozzle – See annotated figure below for clarification).

    PNG
    media_image2.png
    703
    790
    media_image2.png
    Greyscale

Further, Fenton discloses the nozzles are used to impart spin to the missile (Column 2, Lines 19-24).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Fenton by replacing the nozzles, 18, of Fenton with a single annular nozzle assembly, as taught by Czerwinski, because it has been held that a simple substitution of one known element (an annular arrangement of nozzles, 18, of Fenton), for another (a single annular nozzle assembly of Czerwinski), resulting in the annular nozzle piece having an inwardly sloped section that directs flow inwardly as the flow approaches the annular nozzle; and the annular casing including an inwardly-angled aft section aft of the annular nozzle to obtain predictable results providing a single annular nozzle to provide thrust while also providing spin stabilization (Czerwinski – Column 2, Lines 58-68) was an obvious extension of prior art teachings. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421; MPEP 2141 III B.

	
Regarding Claim 3, Fenton in view of Czerwinski disclose the invention as claimed and discussed above. Fenton further discloses a seal, 21, between the annular nozzle piece and the annular casing (Column 2, Lines 5-16 – the seal, 21, is between the annular nozzle piece, 15 and 16, and the annular casing, 20, and the exhaust from the propellant, 25, is directed out the nozzles, 18 and 18’, therefore the seal, 21, seals the opposite end of the annular space).

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection set forth herein.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conard (U.S. Patent No. 3,305,194) shows a booster rocket with either an annular nozzle and circumferentially spaced nozzles around the exhaust nozzle of a later stage/sustain stage motor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ROBERT THOMAS/Examiner, Art Unit 3741